Case 1:16-cr-10021-RAL Document 48 Filed 02/23/21 Page 1 of 2 PagelD #: 220

UNITED STATES DISTRICT COURT

DISTRICT OF SOUTH DAKOTA

 

NORTHERN DIVISION
UNITED STATES OF AMERICA, 1:16-CR-10021-RAL
ORDER ON MOTION FOR
vs. COMPASSIONATE RELEASE
JOSHUA JAY BLAINE,
Defendant.

 

 

Defendant, Joshua Jay Blaine, made a motion requesting court appointed counsel for the
purposes of filing a compassionate release motion under the First Step Act’s amendment to 18
U.S.C. § 3582(c)(1)(A). Doc. 44. Blaine’s motion was construed as a motion for compassionate
release pursuant to the Amended Standing Order 20-06, and his case was categorized as Low
Priority on October 30, 2020. Doc. 45. On November 18, 2020, the Federal Public Defender for
the Districts of South Dakota and North Dakota docketed a notice of intent not to supplement
Blaine’s motion. The United States opposes the motion. Doc. 47. For the following reasons, this
Court denies defendant’s motion for compassionate release. .

On October 31, 2016, Blaine pleaded guilty to felon in possession of a firearm in violation
of 18 U.S.C. § 922(g)(1). Docs. 23, 28. The presentence investigation report calculated his
advisory guideline range as 41 to 51 months based on a total offense level of 15 and a criminal
history category VI. Doc. 39, 4114. On February 7, 2017, this Court held a sentencing hearing in
Blaine’s case and imposed a sentence of 41 months imprisonment with 24 months of that sentence
to run concurrent and 17 months to run consecutive to a sentence imposed in United States v.

Blaine, 4:15-CR-40069-KES. Docs. 38, 40 at 2.
Case 1:16-cr-10021-RAL Document 48 Filed 02/23/21 Page 2 of 2 PagelD #: 221

Blaine is currently incarcerated at Talladega Federal Correctional Institution (Talladega
FCI), a medium security facility, in Talladega, Alabama. Fed. Bureau Prisons,
https://www.bop.gov/locations/institutions/tdg/ (last visited Feb. 23, 2021). Blaine is scheduled
for release on August 26, 2024. Jd. He is currently 37 years old. /d.

Blaine does not provide any reason or explanation for his request for compassionate release
to this court. See Doc. 44. Recently, Blaine was denied compassionate release by Judge Karen E.
Schreier in case 4:15-CR-40069-KES (D.S.D. Feb. 1, 2021) (Doc. 65). This Court has reviewed
Judge Schreier’s decision and agrees that Blaine has failed to present “extraordinary and
compelling” circumstances to warrant relief under 18 U.S.C. § 3582(c)(1)(A). Because 17 months
of Blaine’s sentence in this case is to run consecutive to that imposed in 4:15-CR-40069 and Blaine
is still serving his sentence in 4:15-CR-40069, his compassionate release motion in this case would
not be granted even were the court so inclined. That is, he is still serving a sentence imposed by
Judge Schreier who has denied Blaine’s motion for compassionate release.

Therefore, it is hereby

ORDERED that Blaine’s motion for compassionate release, Doc. 44, is denied.

DATED this az day of February, 2021.

BY THE COURT:

St OG

ROBERTO A. LANGE
CHIEF JUDGE

 
